DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Robert Migliorini on 08/11/2021.
The application has been amended as follows: 
Claim 1
A method comprising:
introducing an ethane feed stream to an ethylene generation unit, the ethane feed stream comprising ethane;
generating at least an ethylene effluent stream from the ethylene generation unit, the ethylene effluent stream comprising ethylene and an unreacted portion of the ethane;
splitting at least a portion of the ethylene effluent stream into a first ethylene effluent stream and a second ethylene effluent stream;
introducing at least the first ethylene effluent stream and an alkane stream comprising at least one alkane to a hydrogen transfer unit, wherein the hydrogen transfer unit comprises at least one bimetallic catalyst comprising platinum;
reacting at least a portion of the ethylene from the first ethylene effluent stream and the at least one alkane via transfer hydrogenation in the hydrogen transfer unit to produce at least a 
introducing at least a portion of the mixed product stream to a product fractionation unit to separate the mixed product stream into at least an ethylene recycle stream comprising at least a portion of the generated ethane and at least a portion of the unreacted ethylene and a product stream comprising at least a portion of the olefin corresponding to the at least one alkane; [[and]]
recycling at least a portion of the ethylene recycle stream to the ethylene generation unit;
introducing the second ethylene effluent stream into a C2 splitter unit;
generating an ethylene bottoms stream comprising at least a portion of the ethane from the ethylene effluent stream and an ethylene product stream comprising at least a portion of the ethylene from the ethylene effluent stream; and
recycling at least a portion of the ethylene bottoms stream to the ethylene generation unit.

Claim 3, line 4:
splitting at least a portion of the ethylene effluent stream into a first ethylene effluent stream and a second ethylene effluent stream; and

Claim 6
The method of claim 1 wherein the hydrogen transfer unit operates at a temperature of about 0 °C to about to about 500 °C and a pressure of about 100 kPa absolute to about 1725 kPa absolute.

Claim 11
A method comprising:
introducing an ethane feed stream to an ethylene generation unit, the ethane feed stream comprising ethane;
generating at least an ethylene effluent stream from the ethylene generation unit, the ethylene effluent stream comprising ethylene and an unreacted portion of the ethane;
splitting at least a portion of the ethylene effluent stream into a first ethylene effluent stream and a second ethylene effluent stream;
introducing the first ethylene effluent stream and a propane stream comprising propane into a hydrogen transfer unit, 
reacting at least a portion of the ethylene from the first ethylene effluent stream and the propane via transfer hydrogenation in the hydrogen transfer unit to generate ethane and propylene, wherein the transfer hydrogenation occurs at a temperature less than about 400 °C and a pressure greater than about 1380 kPa absolute;
separating at least a portion of the generated ethane from the propylene; [[and]]
recycling at least a portion of the separated ethane;
introducing the second ethylene effluent stream into a C2 splitter unit;
generating an ethylene bottoms stream comprising at least a portion of the ethane from the ethylene effluent stream and an ethylene product stream comprising at least a portion of the ethylene from the ethylene effluent stream; and
recycling at least a portion of the ethylene bottoms stream to the ethylene generation unit.

Claims 10 and 15-20: Canceled.

Drawings
The following changes to the drawings have been approved by the examiner and agreed upon by applicant: (i) FIG 2A and FIG 2B are amended by switching the graphs therein with each other, and (ii) FIG 3A and FIG 3B are amended by switching the graphs therein with each other. Figures 2A and 3A show data for propane dehydrogenation with ethylene co-feed, while Figures 2B and 3B show data for the same propane dehydrogenation but with ethylene co-feed. However, Figures 2A and 3A are described in the instant specification as relating to propane dehydrogenation without ethylene co-feed, whereas Figures 2B and 3B are directed to propane dehydrogenation with ethylene co-feed (Spec., [0050]-[0053]). In order to avoid abandonment of the application, applicant must make these above agreed upon drawing changes.
	 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance. No prior art of record, individually or in combination, teaches or reasonably suggests the claimed limitation of splitting an ethylene effluent stream, obtained from an ethylene generation unit using ethane as a feedstock, into a first ethylene effluent stream and a second ethylene stream, where the first ethylene effluent stream, which contains a mixture of ethylene and unreacted ethane, is introduced to a hydrogen transfer unit to produce by transfer hydrogenation a mixed product stream comprising generated ethane, unreacted ethylene and an olefin corresponding to the alkane, while the second ethylene effluent stream is separated in a C2 splitter into an ethylene product stream and a bottoms stream comprising ethane.
Rigney et al. (US Pat. 3,321,545, cited in IDS dated 07/22/2020; hereinafter “Rigney”) is considered the closest prior art to the instant invention. Rigney discloses a transfer hydrogenation process for converting an alkane, such as propane or butane, to a corresponding olefin in the presence of ethylene as a hydrogen accepting olefin (col. 1, lines 10-48). Particularly, Rigney teaches: 

(b) producing an ethylene effluent comprising ethylene and unreacted ethane (col. 6, lines 6-8); 
(c) introducing the ethylene (10, Fig. 1) produced from the cracking zone to a hydrogen transfer unit (1) (col. 4, lines 8-10; col. 5, lines 43-44; col. 6, lines 8-10); 
(d) introducing an alkane (12), such as propane or butane, to the hydrogen transfer unit comprising a catalyst comprising hydrogenation-dehydrogenation metals (col. 1, line 69 – col. 2, line 4; col. 2, lines 21-26; col. 5, lines 39-44); 
(e) reacting ethylene and the alkane via transfer hydrogenation to produce a product stream (16) comprising ethane, an olefin corresponding to the alkane, and unreacted ethylene (col. 5, lines 51-54);
(f) introducing the product stream to a fractionator (2) to separate the product stream into an overhead stream (18) comprising ethane and the unreacted ethylene and a bottoms stream (20) comprising the olefin (col. 5, lines 62-72); and 
g) recycling ethane from the overhead stream (i.e. stream “ETHANE” separated from stream 18) to the cracking zone (i.e. the ethylene generation unit) (col. 6, lines 3-8).  
	However, Rigney does not teach or reasonably suggest that (i) the ethylene feedstock introduced to the hydrogen transfer unit also comprises unreacted ethane from the cracking zone, and (ii) the ethylene effluent from the cracking zone is split into a first ethylene effluent and a second ethylene effluent, wherein the first ethylene effluent is sent to the hydrogen transfer unit (i.e. to step (c) above) while the second ethylene effluent is sent to a C2 splitter to obtain an ethylene product stream and a bottoms stream comprising ethane, and wherein the bottoms stream is recycled to the cracking zone. It is generally known in the art that processes for treating an ethane cracking effluent involve a final fractionation step of separating a C2 fraction into an ethylene product stream and an ethane recycle stream, which is recycled to the Ullmann’s Encyclopedia of Industrial Chemistry. Published 4/15/2009 https://doi.org/10.1002/14356007.a10_045.pub3; hereinafter “Zimmermann”; see Figs.34-36, pg. 503-506).  However, there is insufficient teaching or suggestion in Rigney that would have reasonably motivated one of ordinary skill in the art to split the cracking effluent containing a mixture of ethylene and ethane into a first ethylene effluent and a second ethylene effluent and then send the first ethylene effluent, which contains unreacted ethane from the cracking zone, to the transfer hydrogenation step while the second ethylene effluent is subjected to an ethylene/ethane separation in a C2 splitter. It is noted that ethane cracking produces a significant amount of unreacted ethane in the effluent, e.g., about 40 wt% ethane based on a mixture of ethane and ethylene (Zimmermann, pg. 477, Table 3), and, thus, the first ethylene effluent, if not treated, will be passed to the hydrogen transfer unit with such an amount of unreacted ethane. 
It is noted that Rigney suggests producing a mixture of ethane and ethylene from a cracking zone using ethane obtained from the transfer hydrogenation step (col. 6, lines 3-8), and then merely discloses that “[t]he ethylene, so produced, may also, if desired, be recycled back to the [transfer hydrogenation] system for further use” (col. 6, lines 8-10). Thus, while Rigney suggests using ethylene produced from the cracking zone as a feedstock to the transfer hydrogenation, Rigney does not explicitly teach whether the ethylene is free or substantially free of unreacted ethane from the cracking, e.g., after being treated in an ethylene/ethane separation. Rigney generally notes that the ethylene feedstock may be derived from any source and be charged in admixture with methane and/or ethane (col. 3, lines 70-73; col. 4, lines 4-6). However, Rigney teaches that since the effectiveness of the olefin (ethylene) as hydrogen acceptor depends on equilibrium between the olefin and the corresponding paraffin, the presence of the corresponding paraffin in the feed will tend to suppress this reaction and such paraffin is therefore preferably held to “a relatively low concentration” in the olefin charged stream (col. 3, line 73 – col. 4, line 4). Therefore, even if it was somehow found obvious to split 
 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON Y CHONG whose telephone number is (571)431-0694.  The examiner can normally be reached on Monday-Friday 9:30pm-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 5712725954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






/JASON Y CHONG/Examiner, Art Unit 1772                                                                                                                                                                                                        


/YOUNGSUL JEONG/Primary Examiner, Art Unit 1772